Title: To Thomas Jefferson from John Gassaway, 13 October 1806
From: Gassaway, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Annapolis October 13th. 1806.
                        
                        The death of Mr. Purviance the late Collector of the Port of Baltimore having created a Vacancy in a very
                            important Office, I am led by a Variety of considerations to solicit the appointment from You,— Of my Capacity to discharge
                            the duties of that Office, It will be unnecessary for me to state; as I will refer You to Gabriel Duvall Esqr. with whom I
                            have been long personally acquainted, and if I possess any claim from personal Merit or Services, it might be urged with
                            greater propriety by any other rather than myself;—My reasons for desiring to quit the Office of Register of Wills for
                            this County, which has long since been conferred on me, and to solicit another, can only be explained by myself, long
                            experience under the most rigid Oeconomy has convinced me, that the emoluments of the Office I now hold, are barely
                            sufficient for the scanty support, and cannot possibly afford a provision for a large and increasing family.—
                        The early part of my life pass’d in the American Army during the Revolutionary War, and succeeded by a
                            constant application to the duties of an Office, such as I have describ’d, was not calculated to afford any provision for
                            the increasing wants of advanced life,—To provide further, and to Educate and introduce a young family as the Children of
                            an old Officer, when Military and Civil Life he hopes have pass’d without stain or imputation, are the objects now nearest
                            my heart, and have therefore rendered me an applicant for the appointment of Collector of the Port of Baltimore.—
                        With the highest respect and Consideration I have the honor to be Your Obt. Servt.
                        
                            Jno. Gassaway
                            
                        
                    